The Attorney            General of Texas

   JIM MATTOX                                           ,J~ly   26,   1984

    Attorney       General



    Supreme Court Building            Mr. Raymond Hitt                         Opinion No. JM-183
   ,P. 0. Box 12548                   Director
    Aus!in.  TX. 78711. 2548          Library Development Division             Re: Application of the Open
    5121475-2501                      Texas State Librar),                     Meetings Act to functions
    Telex 9101874-1367
    Telecopier   5121475-0266
                                      P. 0. Box 12927                          performed by the advisory
                                      Austin, Texas    78711                   council of major resource
                                                                               system libraries
    714 Jackson, Suite 700
    Dallas. TX. 75202.4506
                                      Dear Mr. Hitt:
    214/742-8944

                                           You have asked whether an advisory council to a major resource
    4824 Alberta    Ave.. Suite IS0   system of libraries:created under article 5446a. V.T.C.S., the Library
    El Paso, TX. 79905.2793           Systems Act, is sullject to the Open Meetings Act, article 6252-17,
    915/533-34&l                      V.T.C.S. Whether a particular entity is subject to the Open Meetings
                                      Act depends upon blhether it is a "governmental body" within the
,rrOQl    Texas, Suite 700
                                      meaning of section l(c) of the act, which defines a "governmental
     douston, TX. 77W2~3111           body" as
    71312236WJ6
                                                any boari, commission, department, committee, or
                                                agency within the executive or         legislative
    606 Broadway. Suite 312
    Lubbock, TX. 79401.3479
                                                department of the state . . . every Commissioners
    8061747-5238                                Court and city council in the state, and every
                                                deliberal:j.ve body    having    rule-making    or
                                                quasi-jutlj.cial power   and   classified   as   a
    4309 N. Tenth, Suite S
                                                department,,agency, or political subdivision of a
    McAlle”. TX. 79501-1685
    5121692-4547
                                                county or city; and the board of trustees of every
                                                school d:l!itrict,
                                                                 and every county board of school
                                                trustees and county board of education; and the
    200 Main Plaza, Suite 400                   governing; board    of  every   special district
    San Antonio,     TX. 78205.2797
                                                heretofor@!or hereafter created by law.
    6121225-4191

                                           Section 10 of article 5446a provides in part as follows:
    An Equal OpportunityI
    Affirmative Action Employer                    (a) Au advisory council for each major resource
                                                system :.fiestablished, consisting of six lay
                                                members capresenting the member libraries of the
                                                system.

                                                   (b) Tna governing body of each member library
                                                of   the  system shall elect or        appoint a
                                                represenixltivefor the purpose of electing council




                                                                      p. 803
Mr. Raymond Hitt - Page 2   (CM-183)




                                      shall meet following
         members. The rep:c~!sentatives
         their selection snd shall elect the initial
         council from thsir group.        Thereafter, the
         representatives in an annual meeting shsll elect
         members of their i;roup to fill council vacancies
         arising   due   to   expiration   of   terms   of
         office . . . .

Section 2(6) of article 544's,,
                              defines a "major resource   system”   as

          a network of 1ib:r;lrysystems attached to a major
          resource center, consisting of area libraries
          joined cooperatively to the major resource center
          and of community libraries joined cooperatively to
          area libraries OX directly to the major resource
          center.

A "library system" is defined as

          two or more public libraries cooperating in a
          system approved by the Commission to improve
          library service and to make their resources
          accessible to all residents of the area which the
          member libraries collectively serve.

V.T.C.S. art. 5446a. §2(4). A "major resource center" denominates

          a large public Library serving a population of
          200,000 or more within 4,000 or more square miles,
          and designated 881 the central library of a major
          resource system   1:or referral service from area
          libraries in the system, for cooperative service
          with other libraries in the system, and for
          federated operat!.cwswith other libraries in the
          system.

V.T.C.S. art. 5446a. §2(7).

     Major resource systems are established by the commission as
integral parts of the stats library system mandated by the Library
Systems Act. V.T.C.S. arc:. 5446a, %§5. 6. On the other hand, the
members of advisory councils are selected by the local governing
bodies, i.e., city council!; or county commissioners courts, of the
member libraries of the major resource systems. An advisory council
is. in fact, a hybrid entier which is not "within the executive . . .
department of the state," lpecause its members are selected locally;
and it is not "a department, agency, or political subdivision" of any
particular county or city, since its members are selected from a
number of political subd:.\Fisions.Neither do we believe that an




                                p. 804
Mr.   Raymond Hitt - Page 3   (JM-183)




advisory council constitutes a "special district." It is apparent
that the legislature, when it enacted the Open Meetings Act, did not
contemplate the existence (11'
                             the kind of hybrid body in question here.
llntil the legislature amends the statute to include such an entity
within the definition of "l;ovemmental body," we must conclude that an
advisory council to a mcjor     resource system of libraries is not
subject to the Open Meetings Act.

                                SUMMARY

               An advisory council to a major resource system
            of libraries is not s "governmental body" for
            purposes of tt.E Open Meetings Act, and is
            therefore not sub.lectto its provisions.




                                             JIM     MATTOX
                                             Attorney General of Texas

 TOM GREEN
 First Assistant Attorney General

 DAVID R. RICHARDS
 Executive Assistant Attorney General

 Prepared by Rick Gilpin
 Assistant Attorney General

 APPROVED:
 OPINION COMMITTEE

 Rick Gilpin, Chairman
 David Brooks
 Susan Garrison
 Jim Moellinger
 Nancy Sutton




                                    p. 805